DETAILED ACTION

This communication is in response to Application No. 15/929,846 filed on 5/26/2020.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 3, the phrase “data struture” should be corrected as –data structure--. 
Appropriate correction is required.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (hereinafter Singh)(US 2019/0028411) in view of Eom et al. (hereinafter Eom)(US 2009/0070376).
Regarding claims 1, 12, and 16, Singh teaches as follows:
a system (interpreted as messaging system 100 in figure 1) comprising: 
a remote server (interpreted as backend system 142 in figure 1) comprising a programmable processor circuit (interpreted as processor 144 in figure 1) and associated programming instructions in a server memory (the at least one processor 144 is configured to execute message system code (not shown) stored in the backend computer storage 146 (equivalent to applicant’s server memory) in order to implement the functionality of the backend system 142, see, paragraph [0050] and figure 1),  
the remote server configured to establish a group chat session among a plurality of users (recipient users 102b-d in figure 2) of a corresponding plurality of network accessible devices (the messaging service 204 of the messaging system 100 is an 
the remote server forwarding display information to the respective network accessible devices to instruct the respective network accessible devices to display the associated comments from the respective users in a visually perceptible manner (all message are displayed with message writer’s name which manner is equivalent to applicant’s visually perceptible manner, see, paragraph [0073] and figure 5A).
Singh does not teach assigning a reputation or relevance score for each of the users or displaying comments in a visually perceptible manner based on the assigned reputation or relevance score.
Eom teaches as follows:
a method of selectively displaying comments posted by users.  The method comprises: receiving, from a first user, a request for displaying a page; determining that the requested page contains a comment posted by a second user or a title of the comment; determining that the second user has been assigned a reputation index, 
index (see, paragraph [0015]);
the rating score (equivalent to reputation index) is a value or a point given to a commenter, which can be added up or subtracted from, depending on whether comments by that commenter put a positive influence or a negative influence on others (see, paragraph [0045]);
the server 200 can also refer to a user setting database 500.  The user setting database 500 is a device for storing user-specific display permit criteria set by each user with regard to comments.  In accordance with one embodiment of the present invention, a user may automatically restrict the display of comments made by a particular user, or always make comments by another particular user highlighted (see, paragraph [0038] and figure 1); and 
a rating score for each commenter may be stored in the history database 400.  By referring to the rating score of each commenter stored in the history database 400 and the information on the user-specific permit criteria for the display of comments stored in the user setting database 500, the server 200 may enable a comment display restriction part (not shown) to restrict comments that do not satisfy the display permit criteria from being shown on the web page.  Such restriction may be implemented by substituting a comment display component constituting the web page with another kind of a guidance display component (see, paragraph [0043]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh with Eom to include displaying 
	Regarding claims 5 and 8, Singh in view of teaches similar limitations as presented above.  Eom teaches assigning reputation score responsive to the input provided by users as presented above (see, paragraph [0018]). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Eom to include inputs from an administrator and/or an owner of the group chat to efficiently determine the reputation score. 
	Regarding claim 6, Eom teaches as follows:
wherein the reputation score is assigned to a selected authorized user responsive to operation of a judgment circuit which generates, responsive to at least one data structure stored in a memory that lists prior communications by each of the group of authorized users in one or more prior group chat sessions, an initial reputation score for each user in the group of users, and which updates the initial reputation score for each user in the group of users responsive to the communications issued during the current group session to generate the current reputations scores (the rating score of a user may range between 0 and 200 points, with 100 as the initial points. The rating score may be added up in the following situations.  As an example, suppose that a user left 10 or more comments for one week with no misbehavior to lower his or her rating score being reported.  In this case, 3 points, for example, can be added to his or her rating score after one week.  In accordance with an embodiment of the present  the point addition can take place in real-time, see, paragraph [0047]-[0048]).  
	Therefore it is rejected for similar reason as presented above.
Regarding claim 13, Eom teaches that the reputation index or rating score are assigned based on previous and current comments as presented above. Therefore they are assigned independently of the software app.
Regarding claim 14, Eom teaches as follows:
wherein the reputation scores are assigned at least in part responsive to inputs supplied, by the associated user (receiving a plurality of inputs of users on at least part of the plurality of comments of the first user and processing the plurality of inputs so as to assign a reputation index, see, paragraph [0018]).
Therefore, it is rejected for similar reason as presented above.
Regarding claim 20, Eom teaches as follows:
wherein the remote server comprises a scoring module circuit configured to store a previous relevance score for a selected user, generate a provisional updated relevance score responsive to a first parameter, generate a final updated relevance score responsive to a second parameter, and output the updated relevance score along with a new comment from the selected user during the group chat session (the rating score of a user may range between 0 and 200 points, with 100 as the initial points. The rating score may be added up in the following situations.  As an example, suppose that a user left 10 or more comments for one week with no misbehavior to lower his or her rating score being reported.  In this case, 3 points, for example, can be added to his or 
Therefore, it is rejected for similar reason as presented above.

Claims 2, 3, 7, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (hereinafter Singh)(US 2019/0028411) in view of Eom et al. (hereinafter Eom)(US 2009/0070376), and further in view of Brzeski et al. (hereinafter Brzeski)(US 2010/0205544).
Regarding claim 2, Singh in view of Eom teaches all limitations as presented above except for changing font size.
Brzeski teaches as follows:
chat topics associated with active chat rooms may be underlined.  Other examples of highlighting chat topics associated with active chat rooms include changing the font, font color, font size, background color, bolding, italics, an image, a bitmap, or any other indication that a chat topic is associated with an active chat room (see, paragraph [0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Eom with Brzeski to include distinguishing by changing fond size as taught by Brzeski in order to effectively present comments per each user with different reputation score. 

Brzeski teaches as follows:
chat topics associated with active chat rooms may be underlined.  Other examples of highlighting chat topics associated with active chat rooms include changing the font, font color, font size, background color, bolding, italics, an image, a bitmap, or any other indication that a chat topic is associated with an active chat room (see, paragraph [0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Eom with Brzeski to include distinguishing by changing background color as taught by Brzeski in order to effectively present comments per each user with different reputation score. 
Regarding claim 7, Singh in view of Eom teaches all limitations as presented above except for changing graphical image.
Brzeski teaches as follows:
chat topics associated with active chat rooms may be underlined.  Other examples of highlighting chat topics associated with active chat rooms include changing the font, font color, font size, background color, bolding, italics, an image, a bitmap, or any other indication that a chat topic is associated with an active chat room (see, paragraph [0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Eom with Brzeski to 
Regarding claims 9, 11, 15, and 19, Brzeski teaches similar limitations as presented above in the rejections regarding claims 2, 3, and 7.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (hereinafter Singh)(US 2019/0028411) in view of Eom et al. (hereinafter Eom)(US 2009/0070376), and further in view of Garbow et al. (hereinafter Garbow)(US 2007/0168448).
Regarding claims 10 and 18, Singh in view of Eom teaches all limitations as presented above except for comparing key words to determine the relevance score. 
Garbow teaches as follows:
for instance, the instant message transcript may be monitored and analyzed for 
keywords, phrases, tones, semantics, etc. Accordingly, block 94 determines if any keywords were typed by either the first user or the second user.  A keyword 
may be any term, including numbers, that may assist in analysis (see, paragraph [0060])(keywords are inherently stored in a memory or any storage device); and
block 98 determines a relevancy score for the shared entities that are related to the instant message via keywords. Entities may vary on relevancy, for example, an entity that has been shared between the first user and the second user and includes many keywords found in an instant message of the instant message session may be more relevant that an entity that has been shared but only has a small number of keywords found in the instant message (see, paragraph [0062] and figure 7).
.  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,666,695 (hereinafter Patent ‘695).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘695 teaches as follows:
Claim 1.  A method comprising 
displaying, on a network accessible device, a group chat session in the form of a visually perceptible conversation arranged as a sequence of communications by a group of users including a local user of the network accessible device and a plurality of remote users (equivalent to applicant’s identifying a group of authorized users in claims 1, 12, and 16), 

each of the communications displayed on the network accessible device having a visible indicia that indicates, to the local user, the associated reputation score in relation to a feature of the communication as displayed (equivalent to applicant’s each comment visually displayed by the associated reputation score in claims 1, 12, and 16), 
wherein a content of each communication in the sequence of communications by the group of users remains a portion of the group chat session without removal therefrom but is displayed with a different prominence to each of the local user and each of the plurality of remote users in relation to the associated reputation score of the 
associated user, 
the method further comprising engaging a filter mechanism, by the local user via a user interface of the network accessible device, so that each communication displayed on the network accessible device of the local user requires the associated user in the group of users who authored said each communication to have an associated reputation score that meets or exceeds a selected minimum threshold (equivalent to applicant’s filter mechanism in claims 4 and 17), 
the filter mechanism rejecting from display additional communications from users in the group of users who have an associated reputation score below the selected minimum threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 24, 2021